Citation Nr: 9926564	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from June 1981 to November 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating determination that 
denied the veteran's claim for an annual clothing allowance.  
The veteran filed a Notice of Disagreement with this 
determination in March 1995, and the RO issued a Statement of 
the Case in September 1996.  In March 1997, the RO received a 
substantive appeal from the veteran's representative.  

VA regulation provides that a substantive appeal to the Board 
must be filed within 60 days from the date that the RO mails 
the Statement of the Case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (b)(2), 
(d)(1) (West 1991); 38 C.F.R. § 20.302 (1998).  It is evident 
in this case that the veteran's substantive appeal was not 
filed within 60 days of the September 1996 issuance of the 
Statement of the Case, nor was it filed within one year of 
the November 1994 RO rating decision.  However, it is also 
evident that a copy of the Statement of the Case was not 
mailed to the veteran's representative as is required by VA 
regulation.  See 38 C.F.R. § 19.30 (1998).  In view of the 
procedural deficiency, the record does not show that the time 
for filing a substantive appeal expired before March 1997.    

Attention should be brought to a VA Memorandum dated in 
November 1997 which notes that the veteran had been notified 
by telephone of two scheduled hearings in 1997 pursuant to 
her 1997 request for such a hearing.  The VA Memorandum also 
notes that the veteran failed to report to both scheduled 
hearings and did not request that a hearing be rescheduled.  
Consequently, no further action will be taken in regard to 
the veteran's hearing request.





FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connection is in effect for residuals of 
instability of the right and left knees due to internal 
derangement; each knee is rated at 10 percent.

3.  The veteran failed to report to appointments with VA 
examiners to determine her eligibility for a clothing 
allowance.

4.  Neither the Assistant Chief Medical Director nor a 
designee with the Prosthetic and Sensory Aid Service has 
certified that the orthopedic appliance(s) necessitated by 
the veteran's service-connected knee disabilities tends to 
wear out or tear her clothing.


CONCLUSION OF LAW

The criteria for payment of a clothing allowance are not met.  
38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA orthopedic examination report in December 1984 reflects 
that the veteran occasionally used a knee brace, but mostly 
used an elastic knee guard.



In April 1985 the RO granted service connection for 
residuals, instability of the veteran's right and left knees 
due to internal derangement.  Each knee was rated 10 percent 
disabling.

An April 1994 VA progress record shows that the veteran 
requested a new knee brace for knee pain.

In June 1994 the veteran filed an Application for Annual 
Clothing Allowance for her knee disabilities noting that such 
an allowance was due to "stationary knees brace".  

On file is a July 1994 letter to the veteran from the Chief 
Prosthetic and Sensory Aids Service (PSAS) at a VA medical 
facility informing her of a scheduled appointment in August 
1994 in regard to her claim for a clothing allowance.  In 
this letter the veteran was asked to bring in at least three 
items of clothing that demonstrate irreparable wear, tear, or 
soilage associated with her prescribed use of an appliance.  
The veteran was also asked to notify the Chief of PSAS's 
office in the event that she was unable to make the 
appointment so that a new appointment could be scheduled.

In a congressional letter dated in July 1994, the veteran 
said that when she applied for a clothing allowance with the 
VA prosthetics department she was told that she had to bring 
in some clothing and a knee brace, but no garment such as 
hosiery.  She said that she was turned down by the Chief of 
prosthetics who told her that normal wear and tear of 
clothing tended to wear clothing out.  The veteran said that 
she had been wearing a knee brace for ten years and was 
entitled to a clothing allowance.

In a November 1994 rating determination, the RO denied the 
veteran's claim for an annual clothing allowance.



In the veteran's notice of disagreement of March 1995, she 
said that she did not bring in three items of clothing to the 
VA Chief of PSAS as was requested and that the law did not 
require her to do so.  She also said that the RO "violated 
the law" by denying her claim based on her failure to report 
to an examination.

In May 1995 the veteran underwent an orthopedic examination 
for her knees.  There is no notation of knee braces on this 
report.

In August 1995 the veteran filed another Application For 
Annual Clothing Allowance due to her "Knees [and] Ankles".

A private examiner who conducted a psychological evaluation 
in September 1995 noted that the veteran was wearing large 
braces on both knees.

According to the September 1996 Statement of the Case, the 
veteran had been issued a left large Neoprene Brace without 
hinges one month prior to filing her claim for a clothing 
allowance.  It is also noted that since the knee brace was 
not rigid, it was felt that a physical evaluation should be 
given before a determination could be made on the claim for a 
clothing allowance.  It is further noted that the veteran 
failed to report to three scheduled appointments and did not 
ask to be rescheduled.  Accordingly, the Statement of the 
Case notes that a decision was made to deny the veteran's 
claim based on lack of evidence that her knee brace was 
wearing or tearing her clothing.  The Statement of the Case 
was signed by VA Chief of PSAS and the VA Associate Medical 
Center Director.


II.  Legal Analysis

The veteran's claim for a clothing allowance is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Her assertions 
for well grounded purposes are presumed credible.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Additionally, VA has 
fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107(b).



The law provides that a clothing allowance shall be paid to a 
veteran who, because of a service-connected disability, wears 
or uses a prosthetic or orthopedic appliance which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran.  38 U.S.C.A. § 1162(1) (West 1991).  The 
Chief Medical Director or a designee of the Chief Medical 
Director must certify that because of the prosthetic or 
orthopedic appliance, clothing of the veteran tends to wear 
out or tear.  38 C.F.R. § 3.810(a)(2) (1998).  

The Statement of the Case shows that the veteran failed to 
report to three scheduled appointments with the Chief of PSAS 
in regard to her claim for a clothing allowance.  The veteran 
does not dispute this, but rather states that she did not 
report to such an examination, nor bring in clothes showing 
wear and tear from her knee braces, because the law does not 
require her to do so.  What VA regulation does require is 
that a Chief Medical Director or designee certify that the 
use of a prosthetic or orthopedic appliance worn or used by 
the veteran tends to wear or tear clothes.  Both the 
Associate Medical Center Director and the Chief of PSAS in 
this case reasoned that since the veteran had only been 
issued a knee brace one month prior to filing an Application 
For a Clothing Allowance and because the brace was not rigid, 
a physical evaluation would be necessary before a 
determination as to a clothing allowance could be made.  
However, the veteran failed to report to three such scheduled 
appointments resulting in a lack of evidence that her knee 
brace wears or tears her clothing.  Consequently, her claim 
for a clothing allowance was denied.

The controlling regulations are clear as to the criteria that 
the Chief Medical Director or designee conclude that a 
prosthetic or orthopedic appliance tends to wear out or tear 
clothing.  Because the Chief of PSAS and the Associate Chief 

Medical Director were unable to conclude that the veteran's 
knee brace(s) wears or tears her clothing, the criteria for a 
clothing allowance has not been met, and the claim must be 
denied.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.


ORDER

Entitlement to a clothing allowance is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

